Exhibit 10.3


BASIC ENERGY SERVICES, INC.
2019 LONG TERM INCENTIVE PLAN

FORM OF RESTRICTED STOCK AWARD AGREEMENT
(Time Vesting)


Grant Date:
______________________ (the “Grant Date”)
Name of Grantee:
_________________ (the “Grantee” or “you”)
Number of Restricted Shares subject to Award:
_________________ (the“Restricted Shares”)

This Restricted Stock Award Agreement (Time Vesting) (“Agreement”) is made and
entered into as of the Grant Date by and between Basic Energy Services, Inc., a
Delaware corporation (the “Company”), and you.
WHEREAS, the Company adopted the Basic Energy Services, Inc., 2019 Long Term
Incentive Plan (as amended from time to time, the “Plan”), under which the
Company is authorized to grant equity-based awards to certain employees and
service providers of the Company;
WHEREAS, the Company, in order to induce you to enter into and to continue and
dedicate service to the Company and to materially contribute to the success of
the Company, agrees to grant you this award of Restricted Stock;
WHEREAS, you acknowledge that a copy of the Plan has been furnished to you and
shall be deemed a part of this Agreement as if fully set forth herein and the
terms capitalized but not defined herein shall have the meanings set forth in
the Plan; and
WHEREAS, you desire to accept the award of Restricted Stock granted pursuant to
this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:
1.    The Grant. Subject to the conditions set forth below, the Company hereby
grants you, effective as of the Grant Date, as a matter of separate inducement
and not in lieu of any salary or other compensation for your services to the
Company, an award of Restricted Stock (the “Award”) consisting of the number of
Restricted Shares set forth above in accordance with the terms and conditions
set forth herein and in the Plan.
2.    Escrow of Restricted Shares. The Company shall evidence the Restricted
Shares in the manner that it deems appropriate. The Company may issue in your
name a certificate or certificates representing the Restricted Shares and retain
such certificate(s) until the restrictions on such Restricted Shares expire as
described in Section 5 or 6 of this Agreement or the Restricted Shares are
forfeited as described in Section 4 and 6 of this Agreement. If the Company
certificates the Restricted Shares, you shall execute one or more stock powers
in blank for those certificates and deliver those stock powers to the Company.
The Company shall hold the Restricted Shares and the related stock powers
pursuant to the terms of this Agreement, if applicable, until such time as (a) a
certificate or certificates for the Restricted Shares are delivered to you,
(b) the Restricted Shares are otherwise transferred to you free of restrictions,
or (c) the Restricted Shares are canceled and forfeited pursuant to this
Agreement. Notwithstanding the foregoing, at the option of the Company, the
Restricted Shares issuable in the form of a stock certificate may instead be
issued in book-entry form.
3.    Ownership of Restricted Shares. From and after the time the Restricted
Shares are issued in your name, you will be entitled to all the rights of
absolute ownership of the Restricted Shares, including


1

--------------------------------------------------------------------------------




the right to vote such shares and to receive dividends thereon if, as, and when
declared by the Board, subject, however, to the terms, conditions and
restrictions set forth in this Agreement; provided, however, that the Company
will retain custody of all dividends and distributions, if any (“Retained
Distributions”), made or declared on the Restricted Shares (and such Retained
Distributions shall be subject to forfeiture and the same restrictions, terms,
vesting and other conditions as are applicable to the Restricted Shares) until
such time, if ever, as the Restricted Shares with respect to which such Retained
Distributions shall have been made, paid or declared shall have become vested,
and such Retained Distributions shall not bear interest or be segregated in a
separate account. As soon as practicable, but no event later than sixty (60)
days, following the lapse of the Forfeiture Restrictions (defined below) on such
Restricted Shares, any Retained Distributions shall be delivered to the Grantee
or to the Grantee’s legal guardian or representative, as applicable.
4.    Restrictions; Forfeiture. The Restricted Shares are restricted in that
they may not be sold, transferred or otherwise alienated or hypothecated until
these restrictions are removed or expire as described in Section 5 or 6 of this
Agreement. The Restricted Shares are also restricted in the sense that they may
be forfeited to the Company (the “Forfeiture Restrictions”). You hereby agree
that if the Restricted Shares are forfeited, as provided in Section 5 or Section
6, the Company shall have the right to deliver the Restricted Shares to the
Company’s transfer agent for, at the Company’s election, cancellation or
transfer to the Company.
5.    Expiration of Restrictions and Risk of Forfeiture. The restrictions on the
Restricted Shares described in Section 4 of this Agreement will expire and the
Restricted Shares will become transferable and nonforfeitable, provided that,
subject to Section 6, you remain in the employ of, or a service provider to, the
Company or its Affiliates until the applicable dates set forth in the following
schedule:
Number of Restricted Shares that Vest
Vesting Date
 
 
 
 
 
 
 
 
 
 



6.    Termination of Employment or Services, Forfeiture and Change in Control.
(a)    Termination Without Cause or for Good Reason. If your employment or
service relationship with the Company or its Affiliates is terminated by the
Company or its Affiliates without Cause, by you for Good Reason (as defined
below) or as a result of your death or Disability (as defined below), in any
event, following the one-year anniversary of the Grant Date but prior to the
final Vesting Date, then all Forfeiture Restrictions will lapse upon the date of
such termination with respect to the Restricted Shares for which the
restrictions lapse on the next Vesting Date.
(b)    Forfeiture. If your employment or service relationship with the Company
or any of its Affiliates is terminated for any reason, then those Restricted
Shares for which the restrictions have not lapsed as of the date of termination
shall become null and void and those Restricted Shares shall be forfeited to the
Company. Except as set forth in Section 6(c) below, the Restricted Shares for
which the restrictions have lapsed as of the date of such termination shall not
be forfeited to the Company.
(c)    Termination for Cause. If your employment or service relationship with
the Company or its Affiliates is terminated by the Company or its Affiliates for
Cause, then all Restricted Shares, irrespective


2

--------------------------------------------------------------------------------




of whether the Forfeiture Restrictions have lapsed, shall become null and void
and the Restricted Shares shall be forfeited to the Company as of the date of
such termination for no consideration.
(d)    Change in Control. Subject to Section 8(e) of the Plan, if your
employment or service relationship with the Company or its Affiliates is
terminated within two (2) years following a Change in Control by the Company or
its Affiliates without Cause or by you for Good Reason (as defined in Section
8(e) of the Plan), then all Forfeiture Restrictions will lapse with respect to
100% of the Restricted Shares upon the date of such termination.
(e)    Effect of Other Agreements. Notwithstanding any provision herein to the
contrary, in the event of any inconsistency between this Section 6 and any
employment, severance or change in control agreement between you and the Company
or a similar plan or arrangement sponsored or maintained by the Company in which
you participate, the terms of Section 6 shall control.
(f)    Definitions. For purposes of Section 6(a) this Agreement, the following
terms shall be defined as below:
(i)    “Disability” shall mean you are unable to perform the essential functions
of your position, after accounting for reasonable accommodation (if applicable
and required by law), due to an illness or physical or mental impairment or
other incapacity that continues, or can reasonably be expected to continue, for
a period in excess of ninety (90) days, whether or not consecutive.
(ii)    “Good Reason” shall include: (i) a material reduction in your base
salary or annual bonus opportunity; (ii) the relocation of the geographic
location of your principal place of employment to a location more than fifty
(50) miles from your principal place of employment at the time of the proposed
relocation (excluding reasonably required business travel in connection with the
performance of your duties); or (iii) a material diminution in your position,
authority, duties or responsibilities. Notwithstanding the foregoing, any
assertion by you of a termination for Good Reason shall not be effective unless
all of the following conditions are satisfied: (A) the condition giving rise to
your termination of employment must have arisen without your consent, (B) you
must provide written notice to the Board of the existence of such condition(s)
within ninety (90) days of the initial existence of such condition(s), (C) the
condition(s) specified in such notice must remain uncorrected for thirty (30)
days following the Board’s receipt of such written notice, and (D) the date of
your termination of employment must occur within ninety (90) days following the
Board’s receipt of such notice.
7.    Leave of Absence. With respect to the Award, the Company may, in its sole
discretion, determine that if you are on leave of absence for any reason you
will be considered to still be in the employ of, or providing services for, the
Company, provided that rights to the Restricted Shares during a leave of absence
will be limited to the extent to which those rights were earned or vested when
the leave of absence began.
8.    Delivery of Stock. Promptly following the expiration of the restrictions
on the Restricted Shares pursuant to Section 5 or 6 of this Agreement, the
Company shall cause to be issued and delivered to you or your designee a
certificate or other evidence of the number of Restricted Shares as to which
restrictions have lapsed (i.e., shares of Stock), free of any restrictive legend
relating to the lapsed restrictions, upon receipt by the Company of any tax
withholding as may be due pursuant to Section 9. The value of such shares of
Stock shall not bear any interest owing to the passage of time.
9.    Payment of Taxes.
(a)    The Company may require you to pay to the Company (or the Company’s
Affiliate if you are an employee of an Affiliate of the Company), an amount the
Company deems necessary to satisfy its (or its Affiliate’s) current or future
obligation to withhold federal, state or local income or other taxes that you
incur as a result of the Award. With respect to any required tax withholding,
you may (a) direct the


3

--------------------------------------------------------------------------------




Company to withhold from the shares of Stock to be issued to you under this
Agreement the number of shares necessary to satisfy the Company’s obligation to
withhold taxes, which determination will be based on the shares’ Fair Market
Value at the time such determination is made; (b) deliver to the Company shares
of Stock sufficient to satisfy the Company’s tax withholding obligations, based
on the shares’ Fair Market Value at the time such determination is made; (c)
deliver cash to the Company sufficient to satisfy its tax withholding
obligations; or (d) satisfy such tax withholding through any combination of (a),
(b) and (c). If you desire to elect to use the stock withholding option
described in subparagraph (a), you must make the election at the time and in the
manner the Company prescribes. If such tax obligations are satisfied under
subparagraph (a) or (b), the maximum number of shares of Stock that may be so
withheld or surrendered shall be the number of shares of Stock that have an
aggregate Fair Market Value on the date of withholding or surrender equal to the
aggregate amount of such tax liabilities determined based on the greatest
withholding rates for federal, state, foreign and/or local tax purposes,
including payroll taxes, that may be utilized without creating adverse
accounting treatment with respect to such Award. The Company, in its discretion,
may deny your request to satisfy its tax withholding obligations using a method
described under subparagraph (a), (b), or (d). In the event the Company
determines that the aggregate Fair Market Value of the shares of Stock withheld
or surrendered as payment of any tax withholding obligation is insufficient to
discharge that tax withholding obligation, then you must pay to the Company, in
cash, the amount of that deficiency immediately upon the Company’s request.
(b)    None of the Company, the Board or the Committee has made any warranty or
representation to you with respect to the income tax consequences of the grant
or vesting of the Award or the transactions contemplated by this Agreement, and
you represent that you are in no manner relying on such entities or any of their
respective managers, directors, officers, employees or authorized
representatives (including attorneys, accountants, consultants, bankers,
lenders, prospective lenders and financial representatives) for tax advice or an
assessment of such tax consequences. You represent that you have consulted with,
or have had the opportunity to consult with, any tax consultants that you deem
advisable in connection with the grant of the Award. You may, at your
discretion, make a tax election pursuant to Section 83(b) of the Code in
connection with the grant of this Award (the “Section 83(b) Election”). You
acknowledge that the filing of a Section 83(b) Election is extremely time
sensitive and, if you decide to make such an election, such election must be
filed with the Service Center of the Internal Revenue Service where you file
Internal Revenue Service tax returns WITHIN 30 DAYS of the Date of Grant. In the
event that you make a Section 83(b) Election, you shall promptly provide a copy
of the Section 83(b) Election form to the Company. You further agree to
indemnify and hold the Company harmless for any damages, costs, expenses, taxes,
judgments or other actions or amounts resulting from any of your actions or
inactions with respect to the tax consequences of this Award. A form of Section
83(b) Election is attached hereto as Exhibit A.
10.    Compliance with Securities Law. Notwithstanding any provision of this
Agreement to the contrary, the issuance of shares of Stock (including Restricted
Shares) will be subject to compliance with all applicable requirements of U.S.
federal, state, or foreign law with respect to such securities and with the
requirements of any stock exchange or market system upon which the Stock may
then be listed. No shares of Stock will be issued hereunder if such issuance
would constitute a violation of any applicable U.S. federal, state, or foreign
securities laws or other law or regulations or the requirements of any stock
exchange or market system upon which the Stock may then be listed. In addition,
shares of Stock will not be issued hereunder unless (a) a registration statement
under the Securities Act of 1933, as amended (the “Act”), is at the time of
issuance in effect with respect to the shares issued or (b) in the opinion of
legal counsel to the Company, the shares issued may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Act. The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares subject to the Award
will relieve the Company of any liability in respect of the failure to issue
such shares as to which such requisite authority has not been obtained. As a
condition to any issuance hereunder, the Company may require you to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect to such compliance as may be requested by the Company. From time to
time, the Board and appropriate officers of the Company are authorized to take
the actions necessary and appropriate


4

--------------------------------------------------------------------------------




to file required documents with governmental authorities, stock exchanges, and
other appropriate persons to make shares of Stock available for issuance.
11.    Legends. The Company may at any time place legends referencing any
restrictions imposed on the shares pursuant to Sections 4 or 10 of this
Agreement on all certificates representing shares issued with respect to this
Award.
12.    Right of the Company and Affiliates to Terminate Employment or Services.
Nothing in this Agreement confers upon you the right to continue in the employ
of or performing services for the Company or any of its Affiliates, or interfere
in any way with the rights of the Company or any of its Affiliates to terminate
your employment or service relationship at any time.
13.    Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.
14.    Remedies. The parties to this Agreement shall be entitled to recover from
each other reasonable attorneys’ fees incurred in connection with the successful
enforcement of the terms and provisions of this Agreement whether by an action
to enforce specific performance or for damages for its breach or otherwise.
15.    No Liability for Good Faith Determinations. Neither the Company nor any
members of the Board shall be liable for any act, omission or determination
taken or made in good faith with respect to this Agreement or the Restricted
Shares granted hereunder.
16.    Execution of Receipts and Releases. Any payment of cash or any issuance
or transfer of shares of Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine.
17.    No Guarantee of Interests. The Board and the Company do not guarantee the
Stock of the Company from loss or depreciation.
18.    Notice. Notices provided for in this Agreement shall be in writing and
shall be deemed to have been duly received (a) when delivered in person, (b)
when sent by facsimile transmission (with confirmation of transmission) on a
business day to the number set forth below, if applicable; provided, however,
that if a notice is sent by facsimile transmission after normal business hours
of the recipient or on a non- business day, then it shall be deemed to have been
received on the next business day after it is sent, (c) on the first business
day after such notice is sent by air express overnight courier service, or (d)
on the second business day following deposit with an internationally-recognized
overnight or second-day courier service with proof of receipt maintained, in
each case, to the following address, as applicable:
If to the Company, addressed to:
Basic Energy Services, Inc.
c/o [___]
801 Cherry Street
Suite 2100, Unit #21
Fort Worth, TX 76102
Email: [___]


5

--------------------------------------------------------------------------------




If to Grantee, addressed to the following until an updated address is provided
to the Company by Grantee:
[Grantee Name]
__________________
__________________
19.    Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.
20.    Information Confidential. As partial consideration for the granting of
the Award hereunder, you hereby agree to keep confidential all information and
knowledge, except that which has been disclosed in any public filings required
by law, that you have relating to the terms and conditions of this Agreement;
provided, however, that such information may be disclosed as required by law and
may be given in confidence to your spouse and tax and financial advisors. In the
event any breach of this promise comes to the attention of the Company, it shall
take into consideration that breach in determining whether to recommend the
grant of any future similar award to you, as a factor weighing against the
advisability of granting any such future award to you.
21.    Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.
22.    Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
23.    Company Action. Any action required of the Company shall be by resolution
of the Board or by a person or entity authorized to act by resolution of the
Board.
24.    Title and Headings; Construction. Titles and headings to Sections hereof
are for the purpose of reference only and shall in no way limit, define or
otherwise affect the provisions hereof. Any and all Appendices referred to in
this Agreement are, by such reference, incorporated herein and made a part
hereof for all purposes. Unless the context requires otherwise, all references
herein to an agreement, instrument or other document shall be deemed to refer to
such agreement, instrument or other document as amended, supplemented, modified
and restated from time to time to the extent permitted by the provisions
thereof. All references to “dollars” or “$” in this Agreement refer to United
States dollars. The word “or” is not exclusive. The words “herein”, “hereof”,
“hereunder” and other compounds of the word “here” shall refer to the entire
Agreement, including all Appendices attached hereto, and not to any particular
provision hereof. Wherever the context so requires, the masculine gender
includes the feminine or neuter, and the singular number includes the plural and
conversely. The use herein of the word “including” following any general
statement, term or matter shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not non-limiting language (such
as “without limitation”, “but not limited to”, or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that could reasonably fall within the broadest possible scope
of such general statement, term or matter. Neither this Agreement nor any
uncertainty or ambiguity herein shall be construed or resolved against any party
hereto, whether under any rule of construction or otherwise. On the contrary,
this Agreement has been reviewed by each of the parties hereto and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to fairly accomplish the purposes and intentions of the parties hereto.
25.    Governing Law. All questions arising with respect to the provisions of
this Agreement shall be determined by application of the laws of Delaware
without giving any effect to any conflict of law provisions thereof, except to
the extent Delaware state law is preempted by U.S. federal law. The obligation
of the Company to sell and deliver Stock hereunder is subject to applicable laws
and to the approval of any


6

--------------------------------------------------------------------------------




governmental authority required in connection with the authorization, issuance,
sale, or delivery of such shares of Stock.
26.    Clawback. To the extent required by applicable law or any applicable
securities exchange listing standards, or as otherwise determined by the Board
(or a committee thereof), all shares of Stock granted under this Agreement shall
be subject to the provisions of any applicable clawback policies or procedures
adopted by the Company, which clawback policies or procedures may provide for
forfeiture and/or recoupment of such shares of Stock. Notwithstanding any
provision of this Agreement to the contrary, the Company reserves the right,
without your consent, to adopt any such clawback policies and procedures,
including such policies and procedures applicable to this Agreement with
retroactive effect.
27.    The Plan. This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan.
28.    Counterparts. This Agreement may be executed in any number of
counterparts, including by electronic mail or facsimile, each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument. Each counterpart may consist of
a copy hereof containing multiple signature pages, each signed by one party, but
together signed by both parties hereto.
29.    Consent to Electronic Delivery; Electronic Signature. In lieu of
receiving documents in paper format, you agree, to the fullest extent permitted
by law, to accept electronic delivery of any documents that the Company may be
required to deliver (including, but not limited to, prospectuses, prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports and all other forms of communications) in
connection with this and any other award made or offered by the Company.
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which you have access. You hereby consent
to any and all procedures the Company has established or may establish for an
electronic signature system for delivery and acceptance of any such documents
that the Company may be required to deliver, and agrees that his or her
electronic signature is the same as, and shall have the same force and effect
as, his or her manual signature.
30.    Amendment. The Committee may, in its sole discretion, amend this
Agreement from time to time in any manner that is not inconsistent with the
Plan; provided, however, that except as otherwise provided in the Plan or this
Agreement, any such amendment that materially reduces your rights shall be
effective only if it is in writing and signed by both you and an authorized
officer of the Company.
31.    Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Award granted hereby; provided¸ however, that the
terms of this Agreement shall not modify and shall be subject to the terms and
conditions of any employment, consulting and/or severance agreement between the
Company (or an Affiliate or other entity) and you in effect as of the date a
determination is to be made under this Agreement. Without limiting the scope of
the preceding sentence, except as provided therein, all prior understandings and
agreements, if any, among the parties hereto relating to the subject matter
hereof are hereby null and void and of no further force and effect.
[Signature Page Follows]


7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officer thereunto duly authorized, and the Grantee has set his hand as to the
date and year first above written.
 
 
 
 
BASIC ENERGY SERVICES, INC.
 
 
 
 
 
 
Name: [NAME]
 
 
Title: [TITLE]
 
 
 
 
[GRANTEE NAME]
 
 
 
 
 
GRANTEE
 





    














8

--------------------------------------------------------------------------------




EXHIBIT A


FORM OF ELECTION UNDER SECTION 83(B)
OF THE INTERNAL REVENUE TAX CODE
The undersigned hereby elects to include value of restricted property in gross
income in the year of transfer pursuant to Section 83(b) of the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations promulgated thereunder,
with respect to the property described below and supplies the following
information in accordance with the regulations promulgated thereunder:


1.    The name, address and taxpayer identification number of the undersigned
are:


Name:    ______________________________________________
Street:    ______________________________________________
City, State, Zip: ______________________________________
Taxpayer I.D. No.: __________________


2.     Description of property with respect to which the election is being made:


________________ shares of common stock of Basic Energy Services, Inc., a
Delaware corporation (the “Company”) (EIN ____________________) (the “Common
Stock”).


3.     The date on which property was transferred is ______________________.


4.    The taxable year to which this election relates is calendar year
____________.


5.     The nature of the restriction(s) to which the property is subject is:


_______________________________________________________________________.


6.     Fair market value:


The fair market value at time of transfer (determined without regard to any
restrictions other than restrictions which by their terms will never lapse) of
the Common Stock with respect to which this election is being made is $_________
per share.


7.     Amount paid for property:


The taxpayer paid $0 per share of Common Stock.


8.     Furnishing statement to employer:


A copy of this statement has been furnished to the Company.


Dated: __________________




______________________________
Signature


______________________________
Print Name




9